9 N.J. 402 (1952)
88 A.2d 537
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
WALTER BALLARD, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Submitted May 1, 1952.
Decided May 19, 1952.
Mr. Eugene T. Urbaniak for the appellant (Mr. Theodore D. Parsons, Attorney-General).
Mr. Walter Ballard, in propria persona.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Jacobs in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, WACHENFELD, BURLING and BRENNAN  5.
For reversal  Justice OLIPHANT  1.